                                                                                   FILED
                 IN THE UNITED STATES DISTRICT COURT
                                                                                 SEP l,8 '2020
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                           No.5·.20-UZ-LI 33- D
UNITED STATES OF AMERICA                )
                                        )
              V.                        )             CRIMINAL INFORMATION
                                        )
JABARI DEVON DAVIS·                     )


      The United States Attorney charges that:



      On or about May 31, 2020, in the Eastern District of North Carolina, JABARI

DEVON DAVIS, the defendant herein, -maliciously attempted to damage and destroy

by means, of fire, personal and real property of The City of Raleigh located in Raleigh,

North Carolina, an institution or organization that receives federal financial

assistance, in violatfon of Title 18, United States Code, Sections 844(f).




                    [Remainder of page intentionally left blank]




                                            1
                            FORFEITURE NOTICE

       The defendant is given notice that all of the defendant's interest in all property

specified herein is subject to forfeiture.

       Upon conviction of the offense(s) set forth in the foregoing Criminal

information, the defendant shall forfeit to the United States, pursuant to Title 18,

United States Code, Section 982(a)(2)(B), any property constituting, or derived from,
                                                      I.

proceeds obtained, directly or indirectly, as a result of such violation(s), and pursuant

to Title 18, United States Code, Section 844(c) and Title 28, United States Code,

Section 2461(c), any explosive __ materials involved or used or intended to be used in

the violation(s).

       If any of the property described above as being subject to forfeiture to the

 United States, as a result of any act or omission of the Defendant,

               (1)   Cannot be located upon the-exercise-of due diligence;

               (2)   Has been transferred or sold to, or deposited with a third party; _

               (3)   Has been placed beyond the jurisdiction of the Court;




                     [Remainder of page intentionally left blank]




                                             2
              (4)   Has been substantially diminished in value; or

              (5)   Has ·been commingled with other property which· cannot be

                     subdivided without difficulty;

 it is the intent of the United States, pursuant to Title 18, United States Code,

 Sections 982(b)(l), incorporating Title 21, United States Code, Section 853(p), to

 seek forfeiture of any other property of the said Defendant up to the value of the

 above forfeitable property.




Robert J. Higdon, Jr.
United States Attorney



By: Daniel William Smith
Assistant United States Attorney
Criminal Division




                                          3
